DETAILED ACTION
This Office action is in response to original application filed on 09/14/2020.
Claims 1-25 are pending.
Claims 1-25 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/14/2020 was filed prior to this Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Statutory Review under 35 USC § 101
Claims 1-12 are directed towards a method and have been reviewed.
Claims 1-12 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 13-24 are directed toward a system and have been reviewed.
Claims 13-24 appear to be non-statutory as the system does not expressly contain hardware.
Claims 13-24 would otherwise be statutory as they perform a method directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claim 25 is directed toward an article of manufacture and have been reviewed.
Claim 25 appears to be statutory, as the article of manufacture excludes transitory signals.
Claim 25 also appears to be statutory as it performs a method directed to significantly more than an abstract idea based on currently known judicial exceptions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13-24 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claims contain subject matter (specifically a means recitation that does not appear in combination with another recited element of means) which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
A single means claim (“processor configured to”) which covers every conceivable means for achieving the stated purpose is held nonenabling for the scope of the claim because the specification discloses at most only those means known to the inventor. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983).
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-24 are rejected under 35 U.S.C. 101 because The specification does not expressly define or set out implementation of the components to be hardware or hardware and software only. As such, under broadest reasonable interpretation, claims may be implemented in software alone.
Claim 13 recites a processor and memory. The term ‘memory’ is not defined as hardware only; the term ‘processor’ is not described explicitly as hardware. While “co-processors” in the instant specification may differ from “processors,” ¶ 0034 of the instant specification recites, “Co-processors 144 and 146 are each application specific software modules that may be embedded in metadata store managers 140 and can be invoked to perform specified processing to efficiently store and/or access metadata.”
With this in mind, it is reasonable to consider a software implementation of the claims. Therefore, the means to implement the system may be regarded as software per se and the system is not tangibly embodied on any sort of physical medium. Dependent claims 14-24 do not cure deficiencies of claim 13 and are rejected under 35 U.S.C. 101 by the virtue of their dependency on claim 13.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-14, and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gangadharappa et al., U.S. Patent Application Publication No. 2016/0203168 (hereinafter Gangadharappa) in view of Barstow et al., U.S. Patent Application Publication No. 2016/0127465 (hereinafter Barstow).

Regarding claim 1, Gangadharappa teaches:
A method, comprising: receiving a plurality of different indexing updates of a data repository associated with a secondary storage system (Gangadharappa FIG. 1, ¶ 0018: The system 100 includes one or more client applications 102A, 102B, 102C, 102D, an index and search manager 104, a distributed database 106, a coordinator 108, and a sharding manager 110; FIG. 7, ¶ 0068-0069: a queue manager 702, an index manager 704, and a distributed database 706; At operation 708, a first data change is received; the queue manager ... waits to accumulate additional data changes; At operation 710, a second data change is received)
sending at least a portion of the plurality of different indexing updates for storage, wherein the at least the portion of the plurality of different indexing updates are stored in an intermediate store; (Gangadharappa FIG. 7, ¶ 0068-0069: a queue manager 702, an index manager 704, and a distributed database 706; At operation 708, a first data change is received; the queue manager 702 may store the first data change while it waits to accumulate additional data changes)

receiving an indication to perform a commit of the plurality of different indexing updates; and (Gangadharappa FIG. 7, ¶ 0069: At operation 724, confirmation that the first shard has been updated is received. At operation 726, confirmation that the second shard has been updated is received. At operation 728, confirmation that the third shard has been updated is received. At operation 730, confirmation that the fourth shard has been updated is received)
requesting the commit associated with the plurality of different indexing updates to a metadata store, the plurality of different indexing updates including the at least the portion of the plurality of different indexing updates from the intermediate store, (Gangadharappa FIG. 7, ¶ 0069 shows intermediate storage: the queue manager 702 may store the first data change while it waits to accumulate additional data changes; once confirmation that all four shards have been updated, at operation 732 all four shards are instructed to commit their newly revised indexes [shows requesting]; FIG. 4, ¶ 0053: the indexer 400 may store a first tenant index 402)
wherein the plurality of different indexing updates are batched together into a batch to be committed to the metadata store. (Gangadharappa FIG. 7, ¶ 0068-0069: At operation 712, the first and second data changes are batched and sent to the index manager 704; At operation 714, the index manager 704 may reindex or rebalance shard indexes based on the batch; the confirmation that a shard has been updated can occur at any time following the update of that shard, and thus operations 716-730 may be comingled or rearranged; once confirmation that all four shards have been updated, at operation 732 all four shards are instructed to commit their newly revised indexes)
Gangadharappa does not expressly disclose a secondary storage system configured to perform a backup of a primary storage system.
However, Barstow teaches a secondary storage system configured to perform a backup of a primary storage system. (Barstow FIG. 4, ¶ 0071; ¶ 0080: each backup service will utilize a regularly tested backup procedure in order to take such snapshots and transfer them to Warehouse module 250 and/or Archive module 260 as appropriate to meet business constraints)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fortify the teachings of Gangadharappa involving an intermediary index manager storing updates before propagating and triggering commitment of the updates with the teachings of Barstow involving regularly tested backup procedures.
Motivation to do so would be to ensure database consistency as seen in Barstow (¶ 0080) as well as to deliver correct results with the efficiency, simplicity, low cost, reliability, and flexibility (Barstow ¶ 0003). 

Regarding claim 13, Gangadharappa teaches:
A system, comprising: a processor configured to: (Gangadharappa FIG. 9, ¶ 0071-0072: one or more computer systems (e.g., a standalone, client or server computer system) of one or more processors (e.g., processor 902) may be configured by software (e.g., an application or application portion) as a hardware-implemented module that operates to perform certain operations as described herein)
receiving a plurality of different indexing updates of a data repository associated with a secondary storage system (Gangadharappa FIG. 1, ¶ 0018: The system 100 includes one or more client applications 102A, 102B, 102C, 102D, an index and search manager 104, a distributed database 106, a coordinator 108, and a sharding manager 110; FIG. 7, ¶ 0068-0069: a queue manager 702, an index manager 704, and a distributed database 706; At operation 708, a first data change is received; the queue manager ... waits to accumulate additional data changes; At operation 710, a second data change is received)
sending at least a portion of the plurality of different indexing updates for storage, wherein the at least the portion of the plurality of different indexing updates are stored in an intermediate store; (Gangadharappa FIG. 7, ¶ 0068-0069: a queue manager 702, an index manager 704, and a distributed database 706; At operation 708, a first data change is received; the queue manager 702 may store the first data change while it waits to accumulate additional data changes)
receiving an indication to perform a commit of the plurality of different indexing updates; and (Gangadharappa FIG. 7, ¶ 0069: At operation 724, confirmation that the first shard has been updated is received. At operation 726, confirmation that the second shard has been updated is received. At operation 728, confirmation that the third shard has been updated is received. At operation 730, confirmation that the fourth shard has been updated is received)
requesting the commit associated with the plurality of different indexing updates to a metadata store, the plurality of different indexing updates including the at least the portion of the plurality of different indexing updates from the intermediate store, (Gangadharappa FIG. 7, ¶ 0069 shows intermediate storage: the queue manager 702 may store the first data change while it waits to accumulate additional data changes; once confirmation that all four shards have been updated, at operation 732 all four shards are instructed to commit their newly revised indexes [shows requesting]; FIG. 4, ¶ 0053: the indexer 400 may store a first tenant index 402)
wherein the plurality of different indexing updates are batched together into a batch to be committed to the metadata store. (Gangadharappa FIG. 7, ¶ 0068-0069: At operation 712, the first and second data changes are batched and sent to the index manager 704; At operation 714, the index manager 704 may reindex or rebalance shard indexes based on the batch; the confirmation that a shard has been updated can occur at any time following the update of that shard, and thus operations 716-730 may be comingled or rearranged; once confirmation that all four shards have been updated, at operation 732 all four shards are instructed to commit their newly revised indexes)
Gangadharappa does not expressly disclose a secondary storage system configured to perform a backup of a primary storage system.
However, Barstow teaches a secondary storage system configured to perform a backup of a primary storage system. (Barstow FIG. 4, ¶ 0071; ¶ 0080: each backup service will utilize a regularly tested backup procedure in order to take such snapshots and transfer them to Warehouse module 250 and/or Archive module 260 as appropriate to meet business constraints) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fortify the teachings of Gangadharappa involving an intermediary index manager storing updates before propagating and triggering commitment of the updates with the teachings of Barstow involving regularly tested backup procedures.
Motivation to do so would be to ensure database consistency as seen in Barstow (¶ 0080) as well as to deliver correct results with the efficiency, simplicity, low cost, reliability, and flexibility (Barstow ¶ 0003).



Regarding claim 25, Gangadharappa teaches:
A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: (Gangadharappa FIG. 9, ¶ 0071-0072: Modules may constitute either software modules (e.g., code embodied (1) on a non-transitory machine-readable medium or (2) in a transmission signal) or hardware-implemented modules; one or more computer systems (e.g., a standalone, client or server computer system) of one or more processors (e.g., processor 902) may be configured by software (e.g., an application or application portion) as a hardware-implemented module that operates to perform certain operations as described herein)
receiving a plurality of different indexing updates of a data repository associated with a secondary storage system (Gangadharappa FIG. 1, ¶ 0018: The system 100 includes one or more client applications 102A, 102B, 102C, 102D, an index and search manager 104, a distributed database 106, a coordinator 108, and a sharding manager 110; FIG. 7, ¶ 0068-0069: a queue manager 702, an index manager 704, and a distributed database 706; At operation 708, a first data change is received; the queue manager ... waits to accumulate additional data changes; At operation 710, a second data change is received)
sending at least a portion of the plurality of different indexing updates for storage, wherein the at least the portion of the plurality of different indexing updates are stored in an intermediate store; (Gangadharappa FIG. 7, ¶ 0068-0069: a queue manager 702, an index manager 704, and a distributed database 706; At operation 708, a first data change is received; the queue manager 702 may store the first data change while it waits to accumulate additional data changes)
receiving an indication to perform a commit of the plurality of different indexing updates; and (Gangadharappa FIG. 7, ¶ 0069: At operation 724, confirmation that the first shard has been updated is received. At operation 726, confirmation that the second shard has been updated is received. At operation 728, confirmation that the third shard has been updated is received. At operation 730, confirmation that the fourth shard has been updated is received)
requesting the commit associated with the plurality of different indexing updates to a metadata store, the plurality of different indexing updates including the at least the portion of the plurality of different indexing updates from the intermediate store, (Gangadharappa FIG. 7, ¶ 0069 shows intermediate storage: the queue manager 702 may store the first data change while it waits to accumulate additional data changes; once confirmation that all four shards have been updated, at operation 732 all four shards are instructed to commit their newly revised indexes [shows requesting]; FIG. 4, ¶ 0053: the indexer 400 may store a first tenant index 402)
wherein the plurality of different indexing updates are batched together into a batch to be committed to the metadata store. (Gangadharappa FIG. 7, ¶ 0068-0069: At operation 712, the first and second data changes are batched and sent to the index manager 704; At operation 714, the index manager 704 may reindex or rebalance shard indexes based on the batch; the confirmation that a shard has been updated can occur at any time following the update of that shard, and thus operations 716-730 may be comingled or rearranged; once confirmation that all four shards have been updated, at operation 732 all four shards are instructed to commit their newly revised indexes)
Gangadharappa does not expressly disclose a secondary storage system configured to perform a backup of a primary storage system.
However, Barstow teaches a secondary storage system configured to perform a backup of a primary storage system. (Barstow FIG. 4, ¶ 0071; ¶ 0080: each backup service will utilize a regularly tested backup procedure in order to take such snapshots and transfer them to Warehouse module 250 and/or Archive module 260 as appropriate to meet business constraints)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fortify the teachings of Gangadharappa involving an intermediary index manager storing updates before propagating and triggering commitment of the updates with the teachings of Barstow involving regularly tested backup procedures.
Motivation to do so would be to ensure database consistency as seen in Barstow (¶ 0080) as well as to deliver correct results with the efficiency, simplicity, low cost, reliability, and flexibility (Barstow ¶ 0003).

Regarding claims 2 and 14, Gangadharappa in view of Barstow teaches:
associating the batch with a session identifier for communication with a metadata store manager; and (Gangadharappa ¶ 0022: The indexing message produced through the API may contain enough information to uniquely identify the request. This identification could be used to track the status of the submitted jobs; FIG. 6, ¶ 0065-0067: first the first shard 602A changes from version 1 to version 2 (S1-2), then later the third shard 602C changes from version 1 to version 2 (S3-2), then later the second shard 602B changes from version 1 to version 2, then later the fourth shard 602D changes from version 1 to version 2)
wherein requesting the commit comprises requesting, based on the session identifier, that the metadata store manager request the commit of the batch to the metadata store. (Gangadharappa FIG. 6, ¶ 0065-0067: Once the jobs are all completed, they all can be committed and the shards switched to the new versions simultaneously (or near simultaneously); ¶ 0068-0069: at operation 732 all four shards are instructed to commit their newly revised indexes)


Regarding claims 5 and 17, Gangadharappa in view of Barstow teaches:
grouping the portion of the plurality of different indexing updates into a group; and sending the group for storage, wherein the group is stored in the intermediate store. (Gangadharappa FIG. 7, ¶ 0068-0069: At operation 708, a first data change is received; The batch mechanism comes into play here, where instead of immediately reindexing or rebalancing the indexes, the queue manager 702 may store the first data change while it waits to accumulate additional data changes. At operation 710, a second data change is received. It should be noted that while only two data changes are depicted here, the batching mechanism can be designed to accommodate any number of data changes. The frequency at which that the batches can be acted upon can be based on, for example, time (e.g., batches are processed once an hour) or on number of data changes (e.g., batches are processed after every hundred data changes))

Regarding claims 6 and 18, Gangadharappa in view of Barstow teaches performing a sending in response to the indication to perform the commit. (Gangadharappa FIG. 7, ¶ 0069: once confirmation that all four shards have been updated, at operation 732 all four shards are instructed to commit their newly revised indexes)
Gangadharappa in view of Barstow does not expressly disclose sending a remaining portion of the plurality of different indexing updates for storage, wherein the remaining portion of the plurality of different indexing updates are stored in the intermediate store.
However, another embodiment of Gangadharappa teaches sending a remaining portion of the plurality of different indexing updates for storage, wherein the remaining portion of the plurality of different indexing updates are stored in the intermediate store. (Gangadharappa FIG. 4, ¶ 0053: The first tenant index 402 may hold the index source 404 in the distributed database (e.g., the distributed database 130 of FIG. 1). When the indexer 400 receives a publish request, it can copy the index to a temporary local file directory 406, update the first tenant index 402 with data from the request, then copy the first tenant index 402 back to the distributed database. After the whole first tenant index 402 is ready, it can be written to the corresponding shard 408, where it can be stored with a second tenant index 410)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the teachings of Gangadharappa as modified involving batching index changes to an intermediary manager and simultaneously refreshing them at individual shards with the teachings of Gangadharappa involving publishing and temporary file directories.
Motivation to do so would be to allow components to be run independently and potentially simultaneously as seen in Gangadharappa (¶ 0053-0056).

Regarding claims 7 and 19, Gangadharappa in view of Barstow teaches:
associating at least a portion of the plurality of different indexing updates corresponding to data items of a particular directory of the primary storage system with a particular data bucket among a plurality of data buckets of the metadata store, the particular data bucket corresponding to the particular directory. (Gangadharappa ¶ 0023: Each index shard 120 is a subset of the index for a given file type; a shard could include catalog items from a subset of tenants; ¶ 0038: each index node 208A-208L can be referred to as a shard. Each shard holds a piece of an index (or sometimes the whole index) for a given tenant; FIG. 6, ¶ 0065: tenant 600A has data stored in a first shard 602A and a second shard 602B)


Regarding claim 8, Gangadharappa in view of Barstow teaches:
wherein associating at least the portion of the plurality of different indexing updates with the particular data bucket includes associating at least the portion of the plurality of different indexing updates with a key corresponding to the particular data bucket. (Gangadharappa FIG. 4, ¶ 0052-0053: each shard holds an index for multiple tenants. For each tenant, the index may include both primary data and auxiliary data. The primary data index can contain auxiliary reference keys; an indexer 400 and shard 408; see this in light of FIGs. 7-8, ¶ 0070: At operation 806, the first data change and the second data change are batched and sent to an index manager for reindexing. At operation 808, a revised first shard index and a revised second shard index are determined based on the first data change and the second data change)

Regarding claim 20, Gangadharappa in view of Barstow teaches:
wherein the processor is configured to associate the at least the portion of the plurality of different indexing updates with the particular data bucket by being configured to associate at least the portion of the plurality of different indexing updates with a key corresponding to the particular data bucket. (Gangadharappa FIG. 4, ¶ 0052-0053: each shard holds an index for multiple tenants. For each tenant, the index may include both primary data and auxiliary data. The primary data index can contain auxiliary reference keys; an indexer 400 and shard 408; see this in light of FIGs. 7-8, ¶ 0070: At operation 806, the first data change and the second data change are batched and sent to an index manager for reindexing. At operation 808, a revised first shard index and a revised second shard index are determined based on the first data change and the second data change)


Regarding claims 9 and 21, Gangadharappa in view of Barstow teaches:
determining a key for each of the plurality of different indexing updates based on a filename path of a corresponding primary storage system file of the corresponding indexing update. (Gangadharappa ¶ 0047 describes indexing tasks being based on file path: Incoming messages may be classified based on the shard configuration, and new indexing tasks that can be created based on the type of messages. Table 1 below describes example structures of these messages; cols. 3-4, Table 1: file path; ¶ 0052 teaches indexing using keys: each shard holds an index for multiple tenants. For each tenant, the index may include both primary data and auxiliary data. The primary data index can contain auxiliary reference keys; see then FIG. 7, ¶ 0068-0069 teaching this involves indexing updates: the index manager 704 may reindex or rebalance shard indexes based on the batch)

Regarding claims 10 and 22, Gangadharappa in view of Barstow teaches:
wherein the key for each of the plurality of different indexing updates is configured to allow viewing at the metadata store of a filename of the primary storage system file corresponding to the each of the plurality of different indexing updates. (Gangadharappa ¶ 0003: An authorized buyer, for example, would gain viewing access to a supplier's database and thus be able to search directly the products in the database; Gangadharappa teaches search functionality, relevant to using a key to view, see specifically ¶ 0018: Each client application 102A, 102B, 102C, 102D may represent a different application providing data to be indexed and eventually searched by the system 100; see also ¶ 0049: The total capacity of the search infrastructure is proportional to the number of index nodes. The capacity of an index node may be defined in terms of two parameters: index size (the amount of data it can support); ¶ 0064: distribution of the data for a particular tenant among multiple shards)


Regarding claim 11, Gangadharappa in view of Barstow teaches:
wherein the receiving the plurality of different indexing updates includes receiving the plurality of different indexing updates from an indexing client at a metadata store client; (Gangadharappa FIG. 1, ¶ 0018: The system 100 includes one or more client applications 102A, 102B, 102C, 102D, an index and search manager 104, a distributed database 106, a coordinator 108, and a sharding manager 110; FIG. 7, ¶ 0068-0069: a queue manager 702 [receives data changes], an index manager 704 [receives batched data changes], and a distributed database 706; At operation 708, a first data change is received; the queue manager ... waits to accumulate additional data changes; At operation 710, a second data change is received)
wherein the sending the at least the portion of the plurality of different indexing updates further includes sending the at least the portion from the metadata store client to a metadata store manager; (Gangadharappa FIG. 7, ¶ 0068-0069: a queue manager 702, an index manager 704, and a distributed database 706; At operation 708, a first data change is received; the queue manager 702 may store the first data change while it waits to accumulate additional data changes)
wherein the receiving the indication to perform the commit further includes receiving from the indexing client the indication to perform the commit at the metadata store client; and (Gangadharappa ¶ 0069: At operation 724, confirmation that the first shard has been updated is received. At operation 726, confirmation that the second shard has been updated is received. At operation 728, confirmation that the third shard has been updated is received. At operation 730, confirmation that the fourth shard has been updated is received; FIG. 7 shows the confirmation being received at index manager 704)
wherein the requesting the commit further includes the metadata store client sending a request to commit to the metadata store manager. (Gangadharappa FIG. 7, ¶ 0069 shows intermediate storage: the queue manager 702 may store the first data change while it waits to accumulate additional data changes; once confirmation that all four shards have been updated, at operation 732 all four shards are instructed to commit their newly revised indexes [shows requesting]; FIG. 4, ¶ 0053: the indexer 400 may store a first tenant index 402; FIG. 7 shows that the index manager instructs the shards at the distributed databases to commit their newly revised indexes)

Regarding claim 23, Gangadharappa in view of Barstow teaches:
wherein to receive the plurality of different indexing updates the processor is further configured to receive the plurality of different indexing updates from an indexing client at a metadata store client; (Gangadharappa FIG. 1, ¶ 0018: The system 100 includes one or more client applications 102A, 102B, 102C, 102D, an index and search manager 104, a distributed database 106, a coordinator 108, and a sharding manager 110; FIG. 7, ¶ 0068-0069: a queue manager 702 [receives data changes], an index manager 704 [receives batched data changes], and a distributed database 706; At operation 708, a first data change is received; the queue manager ... waits to accumulate additional data changes; At operation 710, a second data change is received)
wherein to send the at least the portion of the plurality of different indexing updates the processor is further configured to send the at least the portion from the metadata store client to a metadata store manager; (Gangadharappa FIG. 7, ¶ 0068-0069: a queue manager 702, an index manager 704, and a distributed database 706; At operation 708, a first data change is received; the queue manager 702 may store the first data change while it waits to accumulate additional data changes)
wherein to receive the indication to perform the commit the processor is further configured to receive from the indexing client the indication to perform the commit at the metadata store client; and (Gangadharappa ¶ 0069: At operation 724, confirmation that the first shard has been updated is received. At operation 726, confirmation that the second shard has been updated is received. At operation 728, confirmation that the third shard has been updated is received. At operation 730, confirmation that the fourth shard has been updated is received; FIG. 7 shows the confirmation being received at index manager 704)
wherein to request the commit the processor is further configured to send the request to commit to the metadata store manager. (Gangadharappa FIG. 7, ¶ 0069 shows intermediate storage: the queue manager 702 may store the first data change while it waits to accumulate additional data changes; once confirmation that all four shards have been updated, at operation 732 all four shards are instructed to commit their newly revised indexes [shows requesting]; FIG. 4, ¶ 0053: the indexer 400 may store a first tenant index 402; FIG. 7 shows that the index manager instructs the shards at the distributed databases to commit their newly revised indexes)

Regarding claims 12 and 24, Gangadharappa in view of Barstow teaches:
requesting replication of at least a portion of the plurality of different indexing updates to multiple locations of the metadata store. (Gangadharappa ¶ 0039: Elasticity may be accomplished by adding more index nodes 208A-208L as the index size grows or more tenants are added; the index manager 210 can replicate the tenant data into two or more shards; FIG. 3, ¶ 0048: The first tenant 302 may be the largest and may be distributed/copied among all three shards 300A, 300B, 300C. The second tenant 304 may be smaller and fit on a single shard, but for high availability purposes is replicated on both shards 300A and 300B)






Claims 3-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gangadharappa in view of Barstow in further view of Guo et al., U.S. Patent No. 10,795,910 (filed December 31, 2013; hereinafter Guo).

Regarding claims 3 and 15, Gangadharappa in view of Barstow teaches all the features with respect to claims 2 and 14 above but does not expressly disclose: 
receiving a reply indicating the session identifier is invalid; and in response to the reply, providing an indication that the commit is not completed.
However, Guo teaches: 
receiving a reply indicating the session identifier is invalid; and in response to the reply, providing an indication that the commit is not completed. (Guo col. 6, lines 21-37: the status of the synchronization is determined by the second database based on the first and second state information, and a synchronization error is generated when a synchronization request is generated from a duplicated first database or an out of order synchronization request is generated from the first database based on a comparison of the first state information and the second state information. For example, status receiver 230 receives the status of the synchronization between the client local store and the server consolidated store; see also lines 53-57: upon determination that the first state information indicates a synchronization error between the first database and the second database in the last synchronization, the client may send a request to the second database to obtain status of the last synchronization) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fortify the teachings of Gangadharappa as modified involving an intermediary index manager storing updates before propagating and triggering commitment of the updates with the teachings of Guo involving database state information and synchronization requests.
Motivation to do so would be to provide status checks for the various propagation steps of Gangadharappa as modified, including initial sending of updates to the intermediary index manager, the forwarding of those updates to respective shards, and the finalized commitments at each shard.
Motivation to do so would also be the teachings, suggestions, or motivations to arrive at the claimed invention realized through handling out of order communications originating from a remote data store, handling communication failures at any stage of the synchronization between a remote data store and a consolidated data store, and robustly preventing data corruption caused by unreliable networks or duplicated data stores as seen in Guo (col. 1, line 65-col. 2, line 8).

Regarding claims 4 and 16, Gangadharappa in view of Barstow and Guo teaches:
repeating the receiving the plurality of different indexing updates, the sending the at least the portion of the plurality of different indexing updates, the receiving the indication to commit and the requesting the commit. (Gangadharappa FIG. 7, ¶ 0068-0069: At operation 708, a first data change is received; At operation 710, a second data change is received; At operation 712, the first and second data changes are batched and sent to the index manager 704; once confirmation that all four shards have been updated, at operation 732 all four shards are instructed to commit their newly revised indexes; see importantly in ¶ 0068 showing repeated operations: the batching mechanism can be designed to accommodate any number of data changes. The frequency at which that the batches can be acted upon can be based on, for example, time (e.g., batches are processed once an hour) or on number of data changes (e.g., batches are processed after every hundred data changes))


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        June 18, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164